                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FELIX SUMMERS,

                         Petitioner,
                                                                 CIVIL ACTION
        v.                                                       NO. 13-3561

 JOHN E. WETZEL, et al.,

                         Respondents.


                                            ORDER

       AND NOW, this 20th day of November 2018, upon careful consideration of the Petition

for Writ of Habeas Corpus (Doc. Nos. 1, 3), the Government’s Response (Doc. No. 29), Petitioner’s

Memorandum of Law (Doc. Nos. 32), the Report and Recommendation of United States Chief

Magistrate Judge Linda K. Caracappa (Doc. No. 36), and Petitioner’s Objections to the Report and

Recommendation (Doc. Nos. 37, 40), it is ORDERED that:

   1. The Report and Recommendation (Doc. No. 36) is APPROVED and ADOPTED.

   2. The Petition for a Writ of Habeas Corpus (Doc. Nos. 1, 3) is DENIED.

   3. A Certificate of Appealability SHALL NOT issue because, based on the analysis contained

       in the Chief Magistrate Judge’s Report and Recommendation, as approved and adopted by

       this Court, a reasonable jurist could not conclude that the Court is incorrect in denying and

       dismissing the Habeas Petition. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

       473 (2000).

   4. The Clerk of Court shall close this case for statistical purposes.

                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
